Appeal from a judgment of the Supreme Court at Special Term, entered April 17, 1975 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Planning Board of the Town of Olive approving a plan for a real estate subdivision. Petitioners are residents of the Town of Olive, Ulster County. Their dwelling is adjacent to a parcel owned by Valda Construction Corp., the intervenor herein, which has received approval, after a hearing before the town planning board, of a 19-lot subdivision to be named "Butternut Knolls.” In seeking to annul the determination of the planning board, petitioners argue, among other things, that the board’s decision was arbitrary and capricious and in violation of lawful procedures and certain subdivision regulations established by the Town of Olive. We agree with Special Term and find no merit in these or any of their other contentions. An examination of the record discloses that the public hearing conducted by the planning board was full and complete in all its phases and was in accordance with lawful procedures. The decision thereafter rendered was neither arbitrary nor capricious. Accordingly, this court may not substitute its judgment for that of the board (Kessler v Town of Shelter Is., 40 AD2d 1005; Town Law, §§ 276, 282). Judgment affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.